DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 06/24/21 have been fully considered but are not persuasive.  
Applicant argues on page 4 of the instant Remarks:
However, the Examiner takes Official Notice that using optically opaque conductive material for an external portion of a conductive trace connected to a sense electrode is well known in the art.” (Applicant’s emphasis in bold). Applicant believes this defines the extent of Official Notice the Applicant has accepted for this application. If the Examiner is relying on further Official Notice, then it is requested that this be identified.

The current iteration of claims do not contain any limitation relating to an opaque conductive material.  The claim limitations submitted on 07/31/19 appears to have this limitation in claims 6, 13 and 14.  However, these claims have since been cancelled. Therefore, the argument is moot.

Applicant argues on pages 8, 9 and 10 of the instant Remarks: 
Klinghult is silent as to the precise details of the top and bottom layers 310, 330. In any event, there does not appear to be any express disclosure that the capacitive sensing component 340 and the force-sensing component 350 are connected to the same electrode.
Furthermore, connection of the capacitive sensing component 340 and the force sensing component 350 to the same electrode is also neither implied nor inherent from the disclosure of Klinghult.
In the absence of further explanations from the text of Klinghult, the technically logical and sensible interpretation is that the top layer 310 is patterned into at least three separate electrodes, namely:
•    First and second electrodes connected by the two traces highlighted to the capacitive sensing component 340 for mutual capacitance measurements between that electrode pair as per the standard practice in capacitive touch screens.
•    A third electrode connected by the trace highlighted to the force sensing component 350, which measures a voltage across the second layer 320 between the third electrode connected to the trace highlighted green and a further electrode formed in the bottom layer and connected by the trace highlighted green to the force sensing component 350.


The examiner respectfully disagrees.  In [0052], Hult teaches the capacitive sensing component, 340 is coupled to an array of sensors, 305 to detect a capacitive input. In [0054], Hult indicates, in reference to Fig. 3B, that the force-sensing component is connected to capacitive element 380, which represents the capacitive sensor, 305, explicitly illustrating that the force-sensing component is connected to a same electrode of the capacitive element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Klinghult (hereinafter “Hult”) (US Publication 2009/0309616) and in view of Official Notice.
Regarding independent claim 1, Hult teaches a projected capacitance touchscreen device comprising a pressure sensing assembly, the pressure sensing assembly comprising:
first electrode layer comprising a plurality of patterned electrodes; a second electrode layer; (Hult teaches in [0048-0050] that the touch screen display may have an array 
a piezoelectric layer provided between the first electrode layer and the second electrode layer, wherein the piezoelectric layer acts as a dielectric; (Piezoelectric layer, 320 ([0051]) made of a polyvinylidene fluoride polymer which is a known dielectric);
a detection circuit operatively connected to the plurality of patterned electrodes of the first electrode layer, wherein the detection circuit is selectively switchable between a first mode and a second mode, wherein for each given patterned electrode: in the first mode a capacitance sensing circuit of the detection circuit is configured to detect a change in capacitance of the given patterned electrode of the first electrode layer; and in the second mode a pressure sensing circuit of the detection circuit is configured to detect a change in electric current received from the given patterned electrode of the first electrode layer, the change in electric current resulting from a voltage induced across the piezoelectric layer by an applied force, wherein the voltage causes the change in electric current received from the given patterned electrode of the first electrode layer (In Fig. 6, Hult illustrates an operational flow of switching between a capacitance touch detection mode, 340 ([0052]) and a force detection mode, 350 ([0053]).  In [0052-0053], Hult teaches that the force sensing, 350 and capacitive sensing, 340 can be implemented within “… processing logic 220, or as a processor, microprocessor, an application specific integrated circuit (ASIC), field programmable gate array (FPGA), or the like, within input device 240.”  Using the teachings of Office Notice, current is used to determine a force measurement instead of voltage).

Claims 2, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klinghult (hereinafter “Hult”) (US Publication 2009/0309616) and in view of Official Notice and in further view of Geaghan (US Publication 2006/0227114).
claim 2, Hult, as modified by Official Notice, discloses the device of claim 1, wherein: 
the second electrode layer (As taught by Hult);
Hult does not explicitly teach:
comprises a biasing layer
However, in the field of pressure sensing, Geaghan discloses in [0036, 0039] of using an electrode layer as a single electrode layer (unpatterned) or multiple rear electrodes (patterned) which receives a bias.
Hult teaches a base process/product of a device having a second electrode, which the claimed invention can be seen as an improvement in that the device senses pressure.  Geaghan teaches a known technique of having a second electrode which can be patterned or unpatterned and which receives a bias that is comparable to the base process/product.
Geaghan’s known technique as cited would have been recognized by one skilled in the art as applicable to the base process/product of Hult and the results would have been predictable and resulted in the second electrode being a patterned or unpatterned electrode, which receives a bias, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 19, Hult, as modified by Official Notice, discloses the device of claim 1, wherein: 
the second electrode layer (As taught by Hult);
Hult does not explicitly teach:
is patterned into a plurality of electrodes
However, in the field of pressure sensing, Geaghan discloses in [0036, 0039] of using an electrode layer as a single electrode layer (unpatterned) or multiple rear electrodes (patterned) which receives a bias.
Hult teaches a base process/product of a device having a second electrode, which the claimed invention can be seen as an improvement in that the device senses pressure.  Geaghan teaches a known technique of having a second electrode which can be patterned or unpatterned and which receives a bias that is comparable to the base process/product.
Geaghan’s known technique as cited would have been recognized by one skilled in the art as applicable to the base process/product of Hult and the results would have been predictable and resulted in the second electrode being a patterned or unpatterned electrode, which receives a bias, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 2, Hult, as modified by Official Notice, discloses the device of claim 1, wherein: 
the second electrode layer (As taught by Hult);
Hult does not explicitly teach:
is a uniform, unpatterned electrode
However, in the field of pressure sensing, Geaghan discloses in [0036, 0039] of using an electrode layer as a single (uniform) electrode layer (unpatterned) or multiple rear electrodes (patterned) which receives a bias.
Hult teaches a base process/product of a device having a second electrode, which the claimed invention can be seen as an improvement in that the device senses pressure.  Geaghan teaches a known technique of having a second electrode which can be patterned or unpatterned and which receives a bias that is comparable to the base process/product.
Geaghan’s known technique as cited would have been recognized by one skilled in the art as applicable to the base process/product of Hult and the results would have been predictable and resulted in the second electrode being a patterned or unpatterned electrode, which receives a bias, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693